DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see Remarks, filed 6/28/2022, with respect to claim 17 have been fully considered and are persuasive.  The rejections of the claims under 35 U.S.C. 101 and 112(b) and 102 have been withdrawn. 

Election/Restrictions

This application is in condition for allowance except for the presence of claims 1-16 directed to Groups I and II non-elected without traverse.  Accordingly, claims 1-16 been cancelled.

Allowable Subject Matter

Claim 17-20 allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 17, closest cited prior art reference Mark (CA 3040921) discloses: a method of forming an object (see AM of title, printed article of [0110]), the method comprising:
Receiving a digital model of the object (see controller 20 of [0109], digital solid model of [0239]);
Predicting (see predictable of [0060]) a shrinking characteristic (see shrinking, Id.) of the object (see shrinking object/green parts of [0256]) that will occur during thermal processing (see sintering, Id.), once formed; and
Based on (the broadest reasonable interpretation of based on is having as the foundation for, using a point from which something can develop – in the context of the additive manufacturing method it is taken as a starting point/input for a convolution to the model with additional date based on how the material of the object will deform upon sintering in consideration of the multilayered raft data) the shrinking characteristic of the object (see gaps for shrinking of [0221]), generating a toolpath (see toolpath of [0109]) for forming a multi-layer raft (see densification of raft of [0060]) for forming a multi-layer raft (see raft layers of [0109]) on which the object will be formed (formation of an object is only passively claimed in the recited method and not actively claimed and need not happen to read on the recited method) so that a shrinking characteristic (sintering/shrinking is only passively claimed in the recited method, leading to the issues under 35 U.S.C. 101) of the raft reflects a shrinking characteristic of the object (see shrinking uniformly of the part and raft of [0112]), wherein the toolpath is configured to form a base layer and one or more top layers (in the event that there is a single top layer, there need only be two layers to the raft in the broadest reasonable interpretation of the claimed subject matter – see Fig. 26D, the structure GS1 is a multi-layered raft with at least two layers).
Mark does not disclose: wherein there are multiple raft infilling angles which are altered based on / to optimize the shrinking characteristics of the manufactured object.
In the same field of endeavor of raft additive manufacturing as Mark, Wu (EP 3412431) discloses: wherein the raft infill has a first and second angle (see x axis and parallel nature of first and second raft infilling angles – detailed description translation – [0058]).
Similar to Mark, Herran (US 2016/0136903) discloses: that the fill pattern of the object / raft can vary (see [0057] and claim 17) but is silent to optimization of the toolpath to minimize a shrinking characteristic of a multilayered raft and is therefore deficient in teaching / disclosing / rendering obvious the recited subject matter.
Bheda (US 2016/0236416) optimized the raster angle ([0029 and [0040]) but did NOT do so in multi-layered rafts to minimize the shrinking characteristics of the object.
Werner (US 2017/0251713) (see [0149] and [0150]) is similarly deficient.
Mark, Wu, Herran, Bheda, Werner NOR any prior art combination available discloses:
“based on a shrinking characteristic of the object, generating a toolpath for forming a multi-layered raft including a base layer and one or more top layers on which the object will be formed so that a shrinking characteristic of the raft reflects a shrinking characteristic of the object”.
Therefore, when the claimed subject matter is considered as a whole, claim 17 is deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743

                                                                                                                                                                                                        /JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743